             Case 3:19-cr-00009-K Document 7 Filed 12/10/18                           Page 1 of 3 PageID 14
                                 Conditions of Release




                                            UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF TEXAS
                                                   DALLAS DIVISION

           UNITED STATES OF AMERICA                                   $
                                                                      $
                                                                      $   Case   No. 3:18-mj-00812-BT
                                                                      $
           JERRY LEE FARISH (1)                                       $


                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(   1)   The defendant must not violate federal, state, or local law while on release.

(2)      The defendant must cooperate in the collection of a DNA sample          if it is authorized   by 42 U.S.C. $ l4l35a.

(3)      The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
         change of residence or telephone number.

(4)      The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
         the court may impose.

         The defendant must appear at: 1100 Commerce St.. Dallas.         TX   75242 as directed.
                                                             Place/Date/Time


         If blank, defendant will   be notified of next appearance.

(5)      The defendant must sign an Appearance Bond,       if ordered.

                                                                              U.S. DISTRICT COURT
                                                                          NORTIIERN DISTRICT OF TEXAS
                                                                                     FILED

                                                                                  I}EC   |   0 20t8

                                                                          CLERK, U.S. DISTRICT COURT
AO l99A (Rev                                                                                                                                     of3
                 Case Order Settins Conditions of Release                                                                                    2
                      3:19-cr-00009-K           Document 7 Filed 12/10/18                                    Page 2 of 3 PageID 15

                                                     ADDITIONAL CONDITIONS OF RELEASE
lT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:
I          (6)        The defendant is ptaced in the custody of:
                      Person or organization
                       Address (only ifabove is an organization)
                       City and state                                              Tel. No
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appezuance at all court proceedings, and (c) noti& the court immediately ifthe
defendant violates a condition ofrelease or is no longer in the custodian's custody.


                                                                    Signed:
                                                                              Custodian                                       Date
           (7)        The defendant must:
           tr         (a) submit to supervision by and report for supervision to the Supervisine Officer
                                telephone number 2141753-2500, no later than
           n          (b) continue or actively seek employment.

           v
           V
           !
                      l:l   ::l:ilHlTr;::i::'u;:;i /a/*
                      (e) not obtain
                      (f) abide
                                       a passport or other international travel document.
                                                                                                             n P/"/rb
                                  by the following restrictions on personal association, residence, or travel:

           D          (g) avoid allcontact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or
                      Prosecution, including:

           n          (h)   get medical or psychiatric treatment:

           I          (i)retum to custody each                                                 o'clock after being released at                     o'clock for employment,
                      schooling, or the following purposes:

           D          O     maintain residence at a halfuay house or community corrections center, as the pretrial services office or supervising officer
                      considers necessary.
                                                                                                                                  -
           n          (k)  not possess a firearm, destructive device, or other weapon.
           u          (l) not use alcohol D at all n excessively.
           n          (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 2l U.S.C. $ 802, unless prescribed to
                      defendant by a licensed medical practitioner.
           !          (n) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be
                      used with random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system,
                      and/or any form of prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper w
                      with the efficiency and accuracy ofprohibited substance screening or testing.
           n          (o) participate in a program ofinpatient or outpatient substance abuse therapy and counseling ifdirected by the pretrial services
                      office or supervising officer.
           !          (p) participate in one of the following location restriction programs and comply with its requirements as directed
                      n (i) Curfew. You are restricted to your residence every day n from                           to               or ! as
                                 directed by the pretrial services office or supervising ofrcer; or
                      I (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious
                                 services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
                                 obligations; or other activities approved in advance by the pretrial services office or supervising officer; or
                                                                                                     -                 -,
                      D (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical
                                 necessities and court appear.mces or other activities specifically approved by the court.
           u          (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the
                      program requirements and instructions provided.
           n          (r) you must pay all or part ofthe cost ofthe program based on your ability to pay as determined by the pretrial services
                      or supervising officer.
           n          (s) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,
                      including arrests, questioning, or traffic stops.
           n          (0
AO l99A          l2ll l) Order Setti Conditions of Release                                                                       3   of3
                Case     3:19-cr-00009-K Document 7 Filed 12/10/18                                  Page 3 of 3 PageID 16

                                                ADVICE OF PENALTIES AND SAI\CTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

           Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of your
release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment, a fine, or both.
           While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive (i.e., in
addition to) to any other sentence you receive.
          It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate   a

witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they
involve a killing or attempted killing.
           If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. Ifyou are convicted of:
          ( l ) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

                  not more than $250,000 or imprisoned for not more than l0 years, or both;
          (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not more than
               $250,000 or imprisoned for not more than five years, or both;
          (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
          (4) a misdemeanor - you will be fined not more than $ 100,000 or imprisoned not more than one year, or both.

          A term ofimprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture ofany bond posted.


                                                         Acknowledgment of the Defendant

    I acknowledge that I am the defendant in this case and that I am aware ofthe conditions ofrelease. I promise to obey all conditions ofrelease, to
appear as directed, and surrender to serve any sentence imposed. I am aware ofthe penalties and sanctions set forth above.




          The defendant is ORDERED released after processing.

n          The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has posted bond
and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the appropriate judge at the time and place
specified.




                                                                                IRMA CARRILLO RAMIREZ, U.S. MAGISTRATE

                                                                                                     Printed name and title

                        DISTRIBUTION: COURT             DEFENDANT         PRETRIAL    SERVICE       U.S.   ATTORNEY      U,S. MARSHAL
